Citation Nr: 1032010	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania
 
 
THE ISSUE
 
Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder from December 28, 2006.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1966 to March 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
In March 2009, during the course of the appeal, the Veteran had a 
hearing with the undersigned Veterans Law Judge, a transcript of 
that hearing is of record.  The case was remanded, in part, in 
May 2009.
 
 
FINDING OF FACT
 
Since December 28, 2006, the Veteran's PTSD has not been 
productive of more than occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.
 
 
CONCLUSION OF LAW
 
Since December 28, 2006, the criteria for a rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. 
 There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the Veteran 
in a December 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain.  Information 
regarding how VA determines the disability rating and effective 
date was provided to the Veteran in July 2006.  The claim was 
readjudicated in March 2010.   Thus, any timing error was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.
 
Laws and Regulations
 
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).
 
When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  When evaluating the level of disability from 
a mental disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.  
 
A 30 percent rating is warranted, when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). Id.
 
A Global Assessment of Functioning rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  A global assessment 
of functioning score between 51 and 60 indicates that the veteran 
has moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 50 
indicates that the veteran has serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the global assessment of 
functioning scale.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran's PTSD with depression is currently rated as 30 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.
 
Factual Background 
 
Procedurally, the Veteran was awarded entitlement to service 
connection for PTSD in 1986 with a noncompensable disability 
evaluation.  In November 2004, the Veteran's disability rating 
was increased to 10 percent disabling, and in September 2007, the 
rating was again increased to 30 percent disabling.  In a May 
2009 remand, the Board found that a 30 percent disability 
evaluation was appropriate from November 22, 2004 to December 27, 
2006.  The issue as to what disability evaluation was warranted 
from December 28, 2006 was remanded for further development and 
is now before the Board.  The Veteran asserts that a rating in 
excess of 30 percent is warranted for his posttraumatic stress 
disorder.
 
A January 2007 VA medical center psychiatry note stated that 
while the Veteran reported having nightmares depending on what he 
watched on television, he also reported that his medication 
helped him.  The Veteran stated that he walked away when others 
discussed Vietnam and that he was glad to have his medications as 
they helped him deal with his PTSD symptoms.  Mental status 
examination revealed that the Veteran's affect was appropriate, 
and his speech was without delusions or hallucinations.  The 
Veteran stated that he lived with the memory of Vietnam on a 
daily basis.  No problems were noted with memory and insight and 
judgment were good.  A global assessment of functioning score of 
52 was provided.
 
The Veteran testified before a decision review officer in a March 
2007 hearing.  During his hearing, the Veteran reported symptoms 
including intrusive thoughts, panic attacks occurring four times 
a week, hypervigilance, isolation, avoidance and impaired sleep.  
The Veteran testified that he had stopped working at his final 
place of employment after having a heart attack.
 
During a November 2008 VA medical center psychiatry evaluation, 
the Veteran reported that he had impaired sleep and low 
motivation.  The Veteran was found to have an appropriate affect 
with normal speech, no problems with memory, good insight and 
judgment and no homicidal or suicidal thoughts.  The treating 
clinical nurse provided a global assessment score of 50.  
 
The Veteran testified before the undersigned Veterans Law Judge 
in a March 2009 Travel Board Hearing.  During his hearing, the 
Veteran stated that he experienced some temporary memory 
impairment due to his anxiety medication.  His PTSD symptoms 
reportedly included an inability to sleep, nightmares, hot sweats 
and an exaggerated startle response.  He stated that he had 
nightmares every other night.  The Veteran stated that he 
experienced anxiety attacks approximately three times a week 
which lasted for four to five minutes.  He also reported that he 
experienced flashbacks associated with his Vietnam experience but 
that his medication was helping him reduce his flashbacks to one 
to two flashbacks a week.  He added that he did not like to be 
around large groups of people, and that large groups caused 
anxiety attacks.  The Veteran reported that he had friends but 
that his friends did not visit him very often.  He stated that he 
had been married since 1967 but he did not attend social 
functions with his wife.  Rather, he preferred to be home.  The 
Veteran reported that he could not watch the news when they 
reported on the Iraq war.  He stated that he last worked in 1999 
and that he quit his job because of problems with workers due to 
his PTSD.  He reported later suffering a heart attack.  When 
asked whether he believed that his condition was worse since his 
December 2006 VA examination, the Veteran stated that his 
condition was "a little bit" worse.  
 
The Veteran was afforded a VA examination in September 2009.  The 
examiner noted that the Veteran had not received treatment for 
his PTSD since November 2008, and had not taken any psychiatric 
medications for the past four and a half months.  During the 
examination, the Veteran reported that he had been married since 
1966, that he had never been fired or suspended from a job and 
that he had not lost any time at work due to his psychiatric 
symptoms.  The appellant reported last working in the late 1990s, 
and quitting that job because the job involved too much travel 
and too much paperwork.  He denied missing significant time from 
work due to psychiatric symptoms.  He described having a good 
relationship with his family, but stated that he had panic 
attacks one to two times a month.  He denied periods of remission 
of symptoms since his prior examination and stated that he 
believed that his symptoms might have increased slightly, largely 
in part to not taking psychotropic medication.  The Veteran 
reported experiencing intrusive thoughts of his military 
experiences twice per week and that he continued to avoid war 
movies and news covering military conflicts.  The Veteran stated 
that over the prior year he was occasionally anxious in public.  
He described being hypervigilant and having an exaggerated 
startle response.  He stated that he was occasionally irritable.  
He added that he was requesting an increase in his compensation 
to improve his financial situation.  
 
The Veteran was noted to have numerous physical health problems, 
to include a history of undergoing heart surgery, chronic hip and 
leg pain, and right arm and hand pain.  

On mental status examination the Veteran was described as 
pleasant, cooperative, appropriately dressed, alert and oriented.  
His speech was fluent and coherent.  He did have a slightly sad 
mood, but his affect was normal, and the appellant denied 
suicidal ideation.  He denied obsessive or compulsive behavior, 
as well as reckless behavior.  There was no impairment of thought 
or communication.  He was goal directed.  He reported occasional 
anxiety in public and noted that he tended to worry about his 
finances.  Thought and communication were found to be without 
impairment.  Gross cognitive functioning appeared adequate 
although memory for specific dates and chronological history was 
somewhat impaired.  Insight and judgment appeared fair.  A 
diagnosis of moderate PTSD and a global assessment score of 60 
were provided.  
 
In his summary, the examiner stated that the Veteran continued to 
report symptoms consistent with PTSD but his report of the 
frequency and severity of symptoms appeared consistent with his 
prior compensation and pension examination in 2006, and it did 
not appear that over time the Veteran's PTSD symptoms had 
significantly increased.  The examiner further noted that the 
current severity of the Veteran's symptoms would not likely 
significantly impact his ability to obtain or maintain gainful 
employment.  The examiner stated that the Veteran was able to 
tolerate the stress, schedule requirements and interpersonal 
interactions inherent in any employment setting.  
 
Legal Analysis
 
After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against an 
evaluation excess of 30 percent as of December 28, 2006.  The 
Veteran's symptoms due to posttraumatic stress disorder do not 
rise to the severity of what the 50 percent criteria 
contemplate.  In this regard, there is no evidence of any 
flattened affect, circumstantial, circumlocutory or stereotyped 
speech or difficulty in understanding complex commands.  The 
Veteran's judgment and insight were consistently described as 
normal.  While the Veteran described some isolation from others 
it is noted that he has been married since 1966, that maintains a 
good relationship with his family, and he reported having 
friends.  
 
The Veteran reported having panic attacks several times a week in 
his Decision Review Officer and Board hearings, however, he later 
reported to his VA examiner that he experienced panic attacks 
only one to two times a month, indicating that his panic attack 
symptoms might have improved.  See VA Examination Report, 
September 2009.  Similarly, in his March 2009 Board hearing, the 
Veteran also mentioned that his flashbacks were less prevalent, 
this evidence appears to indicate that some of the Veteran's 
symptoms have in fact decreased rather than increased.
 
The Veteran has claimed that he left his last place of employment 
due to his PTSD symptoms.  See Board Hearing Transcript, p. March 
2009.  However, in his earlier March 2007 Decision Review Officer 
hearing testimony, the Veteran reported that he left his job 
after a heart attack.  There was no indication in the record that 
the Veteran had problems maintaining employment.  In fact, at his 
September 2009 VA examination it was noted that the Veteran's 
PTSD symptoms would not likely significantly impact his ability 
to obtain or maintain gainful employment.  This statement goes 
against a finding that the Veteran's symptoms most closely 
approximate an occupational and social impairment with reduced 
reliability and productivity.
 
The evidence does demonstrate that the Veteran experiences 
intrusive thoughts, nightmares and symptoms such as avoidance and 
isolation, further some impairment of memory has been shown.  The 
Board finds in this case, however that the Veteran's symptoms 
have not increased to the extent that they warrant a rating in 
excess of 30 percent at any time since December 28, 2006.  The 
Veteran's symptomology has been reported to be consistent with 
the findings of his 2006 VA examiner.  See VA examination of 
September 2009
 
Additionally, the Board finds the Veteran's own assertions 
probative to show that his symptoms have not increased 
significantly.  At his March 2009 Board hearing the Veteran 
stated that his symptoms had increased "a little bit."  
Further, during his last VA examination the Veteran stated that 
he believed that his symptoms "might have" slightly increased 
and stated that he was requesting an increase in his compensation 
in order to improve his finances.  
 
The Veteran's global assessment of functioning scores have ranged 
from 50 to 60.   As laid out above, the global assessment of 
functioning scores between 41 and 50 indicate serious symptoms; 
or serious impairment in social, occupational or school 
functioning.  A global assessment score between 51 and 60 
indicate moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  The Board, however, finds 
the specific clinical findings reported by mental health 
professionals who have concluded that the Veteran's PTSD does not 
interfere with his ability to work effectively, and that he has 
friends and a good relationship with his family, to be more 
probative than the global assessment of functioning scores 
alone.  Moreover, it is well to note that the Veteran's 
statements regarding why he left work are inconsistent.  See, 
e.g., the Decision Review Officer Hearing, March 2007 (in which 
the Veteran states that he left his work due to a heart attack).  
Hence, the Veteran's current allegation that his PTSD was the 
reason he left his last place of employment is less credible than 
the findings to the contrary.  In determining the weight to be 
assigned to evidence, credibility can be affected by inconsistent 
statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
 
The evidence presented in the Veteran's record does not indicate 
that the level of severity of the Veteran's posttraumatic stress 
disorder symptoms meet the criteria for a 50 percent evaluation.  
This being the case, the Veteran's claim for a rating in excess 
of 30 percent for posttraumatic stress disorder must be denied.  
 
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's posttraumatic stress disorder 
is appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Thun.
 
The Board acknowledges that the Veteran is unemployed, but notes, 
as stated above, that the evidence suggests that this is due to 
non-service connected disabilities. Likewise, the Veteran has not 
specifically claimed entitlement to a total disability due to 
individual unemployability as a result of his service-connected 
PTSD.  See 38 C.F.R. § 4.16.  Assuming that the appellant is 
claiming that he cannot work due to his PTSD, the preponderance 
of the most probative evidence is against concluding that PTSD 
precludes employment.  As discussed, the March 2009 VA examiner 
concluded that the Veteran's PTSD symptoms would not cause any 
interference with employment.  
 
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of the 
evidence is against the appellant's claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder from December 28, 2006 is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


